DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adhesive must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any reference sign(s), which are also missing from the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
The drawings are objected to because there is a second page in the drawings submitted on 10/27/2019 and it is unclear if this is a 5th drawing or not because there is no figure number listed on this page (no Fig. 5 is listed in the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Elements are not numbered in the Specification.
Appropriate correction is required.
Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities:  
Claim 1, line 9, reads “touch adhesive” which should be corrected to read –touch said adhesive—or –touch the adhesive--.
Claim 1, lines 13-14, reads “the shellfish” which should be corrected to read –the living shellfish--.
Claim 2, line 8, reads “touch adhesive” which should be corrected to read –touch said adhesive—or –touch the adhesive--.
Claim 2, lines 12-13, reads “the shellfish” which should be corrected to read –the living shellfish--.
Claim 3, line 4, reads “the shellfish” which should be corrected to read –the living shellfish--.
Claim 3, line 5, reads “touch adhesive” which should be corrected to read –touch said adhesive—or –touch the adhesive--.
Claim 6, line 2, reads “the shellfish” which should be corrected to read –the living shellfish--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the shell" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the seed assembly" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the seed assembly" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the seed assembly" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 depend from a rejected base claim and are also rejected.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 1, recites “a body of water” but it is unclear if this is a new body of water or the same “body of water” from claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (CN 101720661A).
Regarding claim 1, Chen teaches a method for planting marine grass seed via a seed assembly (Page 2, para 10) comprising the steps of: 
a. Selecting a body of water and area suitable for eele grass and shellfish (Page 2, para 14 – Page 3, para 1; Provided translation), wherein said body of water has a bottom wherein shellfish can sufficiently bury themselves (bivalves will dig the mud to hide in the seabed; Page 2, para 10; Page 3, para 1); 
b. Selecting a living shellfish (select a suitable shallow benthic bivalve; Page 1, para 12); 
c. Placing a drop of non-toxic biodegradable adhesive on the shell of the living shellfish (adhesive made of cooked glutinous rice flour slurry, which is non-toxic and rapidly degraded, is applied to the surface of the shell of the bivalve; Page 2, para 3; Page 4, paras 6-7)
d. Positioning a grass seed to touch adhesive (seaweed seeds are adhered to the rice flour slurry on the bivalve; Page 3, paras 8-9)
e. Waiting a predetermined time period for the adhesive to cure (glutinous rice flour slurry is steamed for 10 minutes and then allowed to cool to room temperature to make a qualified glutinous rice flour slurry. Bivalves with seeds adhered to are not required to be dried after preparation and can be optionally dried or not. Bivalves with seeds adhered to can temporarily be stored prior to deployment; Page 3, para 4; Page 4, para 2).
f. Deploying the seed assembly into the body of water, wherein said seed assembly comprises said living shellfish, said drop of adhesive, and said positioned grass seed, wherein the body of water has a bottom where the shellfish can bury themselves sufficiently to bury said grass seed (bivalves with 
Regarding claim 2, Chen teaches a method for planting marine grass seed via a seed assembly comprising the steps of: 
a. Selecting a body of water and area suitable for eele grass and shellfish, wherein said body of water has a bottom wherein shellfish can sufficiently bury themselves (Page 2, paras 10 & 14); 
b. Selecting a grass seed (select a suitable seagrass; Page 1, para 12); 
c. Placing a drop of non-toxic biodegradable adhesive on the grass seed (seeds are adhered to the glutinous rice flour slurry; Page 3, para 8); 
d. Positioning a living shellfish to touch adhesive (adhesive made of cooked glutinous rice flour slurry, which is non-toxic and rapidly degraded, is applied to the surface of the shell of the bivalve; Page 2, para 3; Page 4, paras 6-7); 
e. Waiting a predetermined time period for the adhesive to cure (glutinous rice flour slurry is steamed for 10 minutes and then allowed to cool to room temperature to make a qualified glutinous rice flour slurry. Bivalves with seeds adhered to are not required to be dried after preparation and can be optionally dried or not. Bivalves with seeds adhered to can temporarily be stored prior to deployment; Page 3, para 4; Page 4, para 2); and 
f. Deploying the seed assembly into the body of water, wherein said seed assembly comprises said living shellfish, said drop of adhesive, and said positioned grass seed, wherein the body of water has a bottom where the shellfish can bury themselves sufficiently to bury said grass seed (bivalves with seeds adhered to their outer shell are deployed at a designated sea area, wherein the bivalve will dig into the mud of the seabed, and at the same time bury the seed; Page 2, para 10).
Regarding claim 3, Chen teaches a method for planting marine grass seed via a seed assembly comprising the steps of:

b. placing a drop of non-toxic biodegradable adhesive on the shellfish (adhesive made of cooked glutinous rice flour slurry, which is non-toxic and rapidly degraded, is applied to the surface of the shell of the bivalve; Page 2, para 3; Page 4, paras 6-7);
c. positioning a grass seed to touch adhesive (seaweed seeds are adhered to the rice flour slurry on the bivalve; Page 3, paras 8-9); and 
d. deploying the seed assembly into a body of water (bivalves with seeds adhered to their outer shell are deployed at a designated sea area, wherein the bivalve will dig into the mud of the seabed, and at the same time bury the seed; Page 2, para 10).
Regarding claim 4, Chen teaches the limitations of claim 3, above, and teaches further comprising the step of selecting a body of water and area suitable for eele grass and shellfish (Page 2, paras 13-14), wherein said body of water has a bottom wherein shellfish can sufficiently bury themselves (bivalves will dig the mud to hide in the seabed; Page 2, para 10; Page 3, para 1).
Regarding claim 5, Chen teaches the limitations of claim 3, above, and teaches further comprising the step of waiting a predetermined time period for the adhesive to cure (glutinous rice flour slurry is steamed for 10 minutes and then allowed to cool to room temperature to make a qualified glutinous rice flour slurry. Bivalves with seeds adhered to are not required to be dried after preparation and can be optionally dried or not. Bivalves with seeds adhered to can temporarily be stored prior to deployment; Page 3, para 4; Page 4, para 2).
Regarding claim 6, Chen teaches the limitations of claim 3, above, and further teaches wherein deploying the seed assembly further includes wherein the body of water has a bottom where the shellfish can bury themselves (seeds are adhered to shells of bivalves and then are deployed at a designated sea area where the bivalves will dig into the mud of the seabed; Page 2, para 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to marine grass transplanting methods which are similar to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643